NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0350-15T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

ENZO R. PENA,

        Defendant-Appellant.

____________________________


              Submitted June 6, 2017 – Decided June 27, 2017

              Before Judges Reisner and Rothstadt.

              On appeal from the Superior Court of New
              Jersey, Law Division, Ocean County, Indictment
              No. 13-04-1041.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Al Glimis, Assistant Deputy
              Public Defender, and Cody T. Mason, Assistant
              Deputy Public Defender, of counsel and on the
              briefs).

              Joseph D. Coronato, Ocean County Prosecutor,
              attorney for respondent (John C. Tassini,
              Assistant Prosecutor, and Samuel Marzarella,
              Chief Appellate Attorney, on the brief).

              Appellant filed a pro se supplemental brief.
PER CURIAM

     Defendant Enzo R. Pena pled guilty to first-degree leading a

narcotics network, N.J.S.A. 2C:35-3, second-degree possession of

a firearm for an unlawful purpose, N.J.S.A. 2C:39-4(a); and five

counts of second-degree employing a juvenile to distribute drugs,

N.J.S.A. 2C:35-6.   He was sentenced to an aggregate term of thirty

years in prison, ten years to be served without parole. He appeals

from the conviction, limited to the denial of his suppression

motion.

     Defendant's counseled brief presents the following point of

argument:

            THE COURT'S ORDER DENYING SUPPRESSION OF
            EVIDENCE SEIZED IN VIOLATION OF THE FOURTH
            AMENDMENT   AND   THE    NEW   JERSEY STATE
            CONSTITUTIONS SHOULD BE REVERSED.

     Defendant also filed a pro se supplemental brief which does

not present any points of argument, but which also contends that

the suppression motion should have been granted.1

     Having   reviewed   the   record   in   light   of   the   applicable

standards, we find that defendant's counseled and pro se appellate

arguments are without sufficient merit to warrant discussion in a


1
  To the extent that defendant's pro se brief implies that he
received ineffective assistance of counsel, we decline to address
the issue. Any such claims may be raised in a petition for post-
conviction relief. State v. Preciose, 129 N.J. 451, 460 (1992);
State v. Sparano, 249 N.J. Super. 411, 419 (App. Div. 1991).

                                   2                               A-0350-15T1
written opinion.     R. 2:11-3(e)(2).       We affirm for the reasons

stated by Judge Rochelle Gizinski in her thorough oral opinion

placed on the record on May 9, 2014.    We add these brief comments.

      The affidavit supporting the warrant application was based

on   detailed   information,   including:   citizen   complaints     about

defendant's drug selling activities; two controlled buys carried

out by a confidential informant; and recent reports from two

individuals who sought police protection because defendant had

threatened to kill them during a disagreement over drug sales.

Those individuals described to the police defendant's drug dealing

activities in detail.     One of the individuals, a juvenile, also

showed the police a text message, sent from defendant's known cell

phone number, threatening to torture and kill the juvenile and his

family.   We agree with Judge Gizinski that, based on the totality

of the circumstances, there was probable cause to issue a warrant

authorizing the police to install a Global Positioning Satellite

(GPS) tracking device on defendant's car.      See State v. Keyes, 184

N.J. 541, 556-57 (2005).

      Affirmed.




                                   3                               A-0350-15T1